DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7, 10, 16 and 21 have been amended.
Claim 25 is newly presented.
Claims 1, 4-10, 13-14, 16-18, 21 and 25 as presented November 15, 2021 are currently pending and considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable by Dettinger (US 2016/0098536 A1) in further view of Sharad (US 2017/0286616), Ryan (US 2010/0017228 A1), Morse (US 2006/0274869 A1) and Amarasingham (US 2017/0132371 A1).
Regarding claim 1, Dettinger teaches: A computer-implemented method of administering information in a care plan to a patient, the method comprising:
receiving a request specifying an identifier for a digital content item to be delivered as part of administering an individualized care plan for a patient; (request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmitting the content of the care plan to the patient via a display device of the mobile device in the form of videos, audio, articles and/or documents [0029], [0049], [0096])
matching the identifier to a catalogue in a digital content library using one or more computer processors, wherein the catalogue includes a plurality of versions of the digital content item in the same digital format as well as at least one other type of digital format; (the care plan contains tasks and other information about conditions targeted for treatment; the patient can be assigned task of reading educational content in different mediums such as video or an article [0045], [0049]; the content of the care plan is displayed to the patient on the device in the form of videos, audio, articles and/or documents [0029], [0049], [0096]))
selecting a first version of the digital content item in a first digital format in the catalogue, from among the plurality of versions and using the one or more computer processors, based on patient metadata for the patient, wherein the patient metadata comprises a plurality of parameters relating to personal information about the patient, comprising; (the care plan may be generated based on the patient information [0042]; the care plan’s assigned task of reading an article can be replaced with a video based on patient demographics such as age and patient historical information such as adherence level [0052])
[…] identifies the first version of the digital content item as the most suitable for treating the patient among the plurality of versions; and (assigned task of reading an article can be replaced with a video based on patient demographics such as age and patient historical information such as adherence level [0052])
transmitting the […] version of the digital content item to a device of the patient (transmit the care plan including instructional videos and audio content to the application deployed on the mobile device [0029], [0096]) 
receiving a second request specifying a second identifier for a second digital content item to be  delivered as part of administering the individualized care plan for the patient; (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmitting audiovisual media content related to the care plan [0096])
matching the second identifier to a second catalogue in the digital content library using the one or more computer processors, wherein the second catalogue includes a plurality of versions of the second digital content item; (each care plan protocol template for a condition has associated tasks [0039]; the care plan contains tasks and other information about conditions targeted for treatment; the patient can be assigned task of reading educational content in different mediums such as video [0045])
[…] the second digital content item […] (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; the provider selects a care protocol template for a patient for a medical condition to create a care plan [0060]-[0061])
[…] the second digital content item […] (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; the provider selects a care protocol template for a patient for a medical condition to create a care plan [0060]-[0061])
 […] the second digital content item […] (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; the provider selects a care protocol template for a patient for a medical condition to create a care plan [0060]-[0061])
 […] the second digital content item […] (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; the provider selects a care protocol template for a patient for a medical condition to create a care plan [0060]-[0061])
transmitting […] the second digital content item to the device, […] to the patient. (care plan management application transmits video and audio content to the mobile device [0096]; the care plan that has been altered by providing content through a different medium; assigning the patient to watch a video instead of written content via the mobile device [0045])
Dettinger does not teach:
determining that a plurality of pre-defined weights relating to the personal information about the patient
However, Sharad in the analogous art teaches:
determining that a plurality of pre-defined weights relating to the personal information about the patient identifies the version of the digital content item (the values of the predefined parameters such as patient demographics of age, gender, and ethnicity, disease type, disease severity and disease awareness are used in calculating a disease score [0030]-[0034]; the treatment score is based on second parameters such as comorbid disease, medication adherence, treatment expenditure [0037]-[0043]; health management modules specific to the patient are identified through an optimum communication mode based on disease, treatment and communication scores [0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger to include determining a plurality of pre-defined weights relating to personal information as taught by Sharad. The predefined parameters factor in the severity or extent of a patient parameter (Sharad [0030]-[0033]).
 Dettinger and Sharad do not teach:
determininq that a property of the first version of the diqital content item conflicts with a patient medical characteristic reflected in the patient metadata, and in response: 
based on the conflict
selectinq a second version of the diqital content in the same first digital format as the first version […], wherein the second version does not conflict with the patient medical characteristic;
the selected second version of digital content
However, Ryan in the analogous art teaches:
determininq that a property of the first version of the diqital content item conflicts with a patient medical characteristic reflected in the patient metadata, and in response: (analyzing the patient’s progress of the care plan based on the patient’s age, grasp of the material and rate of progression of the care plan [0042]; substituting the existing care plan with a new care plan with prior content elements replaced with video content [0009], [0042]-[0043])
based on the conflict  (analyzing the patient’s progress of the care plan based on the patient’s age, grasp of the material and rate of progression of the care plan [0042]; modifying the care plan by replacing prior content elements with video content [0009], [0043])
selectinq a second version of the diqital content in the same first digital format as the first version […], wherein the second version does not conflict with the patient medical characteristic; (analyzing the patient’s progress of the care plan based on the patient’s age, grasp of the material and rate of progression of the care plan [0042]; substituting the existing care plan with a new care plan with prior content elements replaced with video content [0009], [0042]-[0043])
the selected second version of digital content (substituting the existing care plan with a new care plan with prior content elements replaced with video content [0009], [0042]-[0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger and Sharad to include determining that a property of the first version of the digital item conflicts with a patient medical characteristic and selecting a second version of the digital content as taught by Ryan. By doing so, an intervention is made so that the patient attain full benefit of their care plan and optimally manage their disease (Ryan [0002], [0042]).
Dettinger, Sharad and Ryan do not teach:
determining one or more technical specifications of the device using the one or more computer processors, the technical specifications comprising at least one of: (i) screen size of the device, (ii) load times for the device, or (iii) speed of the device;
determining that a first version of the […] digital content item is less suitable for presentation on the device compared to a second version of the […] digital content item, and in response selecting the second version of the […] digital content item, which is in the same digital format as the first version of the […] digital content item
transmitting the second version of the digital content item to the device, wherein the device is configured to present the second version of the digital content item
However, Morse in the analogous art teaches:
determining one or more technical specifications of the device using the one or more computer processors, the technical specifications comprising at least one of: (i) screen size of the device, (ii) load times for the device, or (iii) speed of the device; (determining an overall computing device profile including screen size, communication speed, load metric, bandwidth and round trip time  [0011], [0055], [0022]; the computer program instructions execute on a processor to implement the invention [0060])
determining that a first version of the […] digital content item is less suitable for presentation on the device compared to a second version of the […] digital content item, and in response selecting the second version of the […] digital content item, which is in the same digital format as the first version of the […] digital content item (the content such as a webpage is dynamically formatted and optimized based on the user’s mobile device profile; such as when there is a slow communication speed, modifications include reducing resolution of graphics, modifying links on a screen display, and simplifying colors of the content [0059], [0023]; forwarding the formatted content to the user’s mobile device [0059], Fig. 4 - 414)
transmitting the second version of the digital content item to the device, wherein the device is configured to present the second version of the digital content item (the content that has been dynamically formatted based on the user’s mobile device profile is forwarded to the user’s mobile device, [0059], Fig. 4 - 414)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger, Sharad and Ryan to include determining one or more technical specifications of the device and that a first version of the digital content item is less suitable compared to a second version, and transmitting the second version to the device as taught by Morse. The wide variations in the type of computing devices available creates some device specific limitations in accessing content. Therefore, it is beneficial to provide a way for modifying content in a format suitable for the specific device of the user (Morse [0003], [0011]).
Dettinger, Sharad, Ryan and Morse does not teach:
adiusting the weights relating to the personal information about the patient […] 
based on the adiusted weights
However, Amarasingham in the analogous art teaches:
adiusting the weights relating to the personal information about the patient […] (adjusting the weights applied to risk variables of the patient [0057], [0046])
based on the adiusted weights (adjusting the weights applied to risk variables of the patient [0057], [0046])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger, Sharad, Ryan and Morse to include adjusting the weights relating to personal information about the patient as taught by Amarasingham. This allows for the appropriate stratification of the patient so that the patient may receive targeted interventions and care customized to their condition (Amarasingham [0025], [0057]).
Regarding claim 4, Dettinger, Sharad, Ryan, Morse and Amarasingham teach the method of claim 1 as described above.
Dettinger further teaches:
[…] the personal information about the patient identifies the first version of the digital content item as the most suitable for treating the patient among the plurality of versions comprises: (the care plan may be generated based on the patient information [0042]; the care plan’s assigned task of reading an article can be replaced with a video based on patient demographics such as age and patient historical information such as adherence level [0052])
Dettinger does not teach:
wherein determining that the plurality of pre-defined weiqhts relatinq to the personal information about the patient 
providing a point value to each parameter of the plurality of parameters in the metadata; and
determining that the first version of the digital content item corresponds to a highest point total 
However, Sharad in the analogous art teaches:
wherein determining that the plurality of pre-defined weiqhts relatinq to the personal information about the patient (the values of the predefined parameters such as patient demographics of age, gender, and ethnicity, disease type, disease severity and disease awareness are used in calculating a disease score [0030]-[0034]; the treatment score is based on second parameters such as comorbid disease, medication adherence, treatment expenditure [0037]-[0043]; health management modules specific to the patient are identified through an optimum communication mode based on disease, treatment and communication scores [0021])
providing a point value to each parameter of the plurality of parameters in the metadata; and (values of predefined parameters for patient demographics of age, gender, and ethnicity, disease type, disease severity and disease awareness such as an age range of 15-21 is assigned a 0.3 point value, less than or equal to 14 years is 0.1 points, 0.1 points for acute disease, 1 point for chronic disease and 1 point for medication adherence of less than 40% [0030]-[0034], [0037]-[0043])
determining that the first version of the digital content item corresponds to a highest point total (Table 3: applications can be we web based, mobile based or smartphone based depending on disease, treatment and communication scores; category 1 has a disease and treatment score of 1.5-2 and a communication score of 1 resulting in all the health management modules being provided as smartphone based applications)
Regarding claim 5, Dettinger, Sharad, Ryan, Morse and Amarasingham teach the method of claim 1 as described above.
Dettinger further teaches:
[…] the personal information about the patient identifies the first version of the digital content item as the most suitable for treating the patient among the plurality of versions comprises: (the care plan may be generated based on the patient information [0042]; the care plan’s assigned task of reading an article can be replaced with a video based on patient demographics such as age and patient historical information such as adherence level [0052])
determining that the first version of the digital content item corresponds to a highest ranking parameter of the plurality of parameters in the metadata (the application assigns the type of media content that is associated with increased compliance [0074])
Dettinger does not teach:
wherein determining that the plurality of pre-defined weiqhts relatinq to the personal information about the patient 
However, Sharad in the analogous art teaches:
wherein determining that the plurality of pre-defined weiqhts relatinq to the personal information about the patient (the values of the predefined parameters such as patient demographics of age, gender, and ethnicity, disease type, disease severity and disease awareness are used in calculating a disease score [0030]-[0034]; the treatment score is based on second parameters such as comorbid disease, medication adherence, treatment expenditure [0037]-[0043]; health management modules specific to the patient are identified through an optimum communication mode based on disease, treatment and communication scores [0021])
Regarding claim 6, Dettinger, Sharad, Ryan, Morse and Amarasingham teach the method of claim 1 as described above.
Dettinger further teaches:
localizing […] the digital content item prior to transmitting […] the digital content item to the device (once generated, the application stores the care plan and transmits it to a mobile device [0043]; care plan application saves the patient data related to switching to video content [0052]-[0053])
Dettinger does not teach:
the second version of the second digital content item
transmitting the second version of the second digital content item 
However, Morse in the analogous art teaches:
the second version of the second of the digital content item (the content that has been dynamically formatted based on the user’s mobile device profile [0059])
transmitting the second version of the second digital content item (the content that has been dynamically formatted based on the user’s mobile device profile is forwarded to the user’s mobile device, [0059], Fig. 4 - 414)
Regarding claim 7, Dettinger, Sharad, Ryan, Morse and Amarasingham teach the method of claim 1 as described above.
Dettinger further teaches:
wherein the patient metadata relates to personal information comprising […], medical history, […] patient information describes a patient’s medical history and treatment history [0042]; patient demographic information such as age [0052]; patient’s current condition and any symptoms they are experiencing [0030]; each care protocol is related to medical condition the patient has been diagnosed with [0036])
Dettinger does not teach:
personal information of location and educational history
However, Amarasingham in the analogous art teaches:
personal information of location and educational history (patient data includes gender, location, education and hospital utilization [0026]-[0027])
Regarding claim 8, Dettinger, Sharad, Ryan, Morse and Amarasingham teach the method of claim 1 as described above.
Dettinger further teaches:
receiving a third request specifying a third identifier for a third digital content item to be delivered as part of administering the individualized care plan for the patient; (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmit the care plan including instructional videos and audio content to the application deployed on the mobile device [0029], [0096])
matching the third identifier to a third catalogue in the digital content library, wherein the third catalogue comprises a plurality of versions of the third digital content item; (each care plan protocol template for a condition has associated tasks [0039]; the care plan contains tasks and other information about conditions targeted for treatment; the patient can be assigned task of reading educational content in different mediums such as video [0045]; if after changing from reading to video, there is still poor adherence, altering the task to an educational game related to the patient’s diagnosed condition on the mobile device [0094])
assigning the patient to a group of patients based on the patient metadata; (patient’s preferences compared to expected responses of other similar users from the same patient demographics [0053])
selecting the third digital content item for the patient based on historical information for that group of users; and (selecting the type of educational content as audio, visual or gaming based on the historical level of adherence of the patient and other patients in the same demographics as the patient, claim 5)
transmitting the third digital content item to the device of the patient (care plan management application transmits video and audio content to the mobile device [0096]; if after changing from reading to video, there is still poor adherence, altering the task to an educational game related to the patient’s diagnosed condition on the mobile device [0094])
Regarding claim 9, Dettinger, Sharad, Ryan, Morse and Amarasingham teach the method of claim 1 as described above.
Dettinger further teaches:
receiving a third request specifying a third identifier for a third digital content item to be delivered as part of administering the individualized care plan for the patient; (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmit the care plan including instructional videos and audio content to the application deployed on the mobile device [0029], [0096])
matching the third identifier to a third catalogue in the digital content library, wherein the third catalogue includes a plurality of versions of the third digital content item; (each care plan protocol template for a condition has associated tasks [0039]; the care plan contains tasks and other information about conditions targeted for treatment; the patient can be assigned task of reading educational content in different mediums such as video [0045]; if after changing from reading to video, there is still poor adherence, altering the task to an educational game related to the patient’s diagnosed condition on the mobile device [0094])
selecting the third digital content item for the patient based on historical preferences of the patient for other digital content items; and (selecting the type of educational content as audio, visual or game based on the historical level of adherence of the patient, claim 5, [0094])
transmitting the third digital content item to the device of the patient (care plan management application transmits video and audio content to the mobile device [0096]; if after changing from reading to video, there is still poor adherence, altering the task to an educational game related to the patient’s diagnosed condition on the mobile device [0094])
Regarding claim 10, Dettinger teaches: A system, comprising:
Dettinger further teaches:
a computer processor; and (program product implemented on a computer system [107]; care platform server contains a central processing unit (CPU) [0100]; computer program code executed on a processor, claim 13)
a memory containing a program that, when executed on the computer processor, performs an operation of administering information in a care plan to a patient, the operation comprising: (program product implemented on a computer system [107]; care platform server contains memory, CPU, network interface, and storage to generate a care plan [0100]; CPU retrieves and executes programming instructions stored in memory [0101])
The remainder of the limitations in claim 10 recite substantially similar limitations as those already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claim 13 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claim 14 recites substantially similar limitations as those already addressed in claim 5, and, as such is rejected for similar reasons as given above. 
Claim 16 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above. 
Claim 17 recites substantially similar limitations as those already addressed in claim 8, and, as such is rejected for similar reasons as given above. 
Claim 18 recites substantially similar limitations as those already addressed in claim 9, and, as such is rejected for similar reasons as given above. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dettinger, Sharad, and Ryan.  
 Regarding claim 21, Dettinger teaches: A non-transitory computer program product comprising a computer-readable medium having program instructions embodied therewith, the program instructions executable by a computer processor to perform an operation comprising:
receiving a request specifying an identifier for a digital content item to be delivered as part of administering an individualized care plan for a patient; (request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmitting the content of the care plan to the patient via a display device of the mobile device in the form of videos, audio, articles and/or documents [0029], [0049], [0096])
matching the identifier to a catalogue in a digital content library, wherein the catalogue includes a plurality of versions of the digital content item in the same digital format and a different digital format; (the care plan contains tasks and other information about conditions targeted for treatment; the patient can be assigned task of reading educational content in different mediums such as video or an article [0045], [0049]; the content of the care plan is displayed to the patient on the device in the form of videos, audio, articles and/or documents [0029], [0049], [0096]))
selecting a first version of the digital content item in the catalogue, from among the plurality of versions, based on patient metadata for the patient, wherein the patient metadata comprises a plurality of parameters […] of the patient, comprising; (the care plan may be generated based on the patient information [0042]; the care plan’s assigned task of reading an article can be replaced with a video based on patient demographics such as age and patient historical information such as adherence level [0052])
[…] identifies the first version of the digital content item as the most suitable for treating the patient among the plurality of versions; and (assigned task of reading an article can be replaced with a video based on patient demographics such as age and patient historical information such as adherence level [0052])
transmitting the […] digital format of the digital content item to a device of the patient (transmit the care plan including video content, audio content or articles to the application deployed on the mobile device [0029], [0096]-[0097])
Dettinger does not teach:
parameters relating to a medical condition of the patient
determining that a plurality of pre-defined weights relating to the personal information identifies the version of the content item
[…] version of the digital content item based on medical condition […] (health management modules specific to the patient are identified through an optimum communication mode based on disease, treatment and communication scores [0021])
[…] version of the digital content item based on medical condition
However, Sharad in the analogous art teaches:
parameters relating to a medical condition of the patient (the parameters of the patient of disease type, disease severity and disease awareness [0030], [0028])
determining that a plurality of pre-defined weights relating to the personal information identifies the version of the content item (the values of the predefined parameters such as patient demographics of age, gender, and ethnicity, disease type, disease severity and disease awareness are used in calculating a disease score [0030]-[0034]; the treatment score is based on second parameters such as comorbid disease, medication adherence, treatment expenditure [0037]-[0043]; health management modules specific to the patient are identified through an optimum communication mode based on disease, treatment and communication scores [0021])
[…] version of the digital content item based on the medical condition […] (health management modules specific to the patient are identified through an optimum communication mode based on disease, treatment and communication scores [0021])
[…] version of the digital content item based on the medical condition (health management modules specific to the patient are identified through an optimum communication mode based on disease, treatment and communication scores [0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger to include determining a plurality of pre-defined weights relating to personal information, medical condition parameters and content based on the medical condition as taught by Sharad. The predefined parameters including those related to the medical condition of the patient factor the extent of a patient parameter in order to determine the most appropriate communication mode for the patient (Sharad [0030]-[0033], [0021]).
 Dettinger and Sharad do not teach:
determininq that a property of the first version of the diqital content item conflicts with a patient medical characteristic reflected in the patient metadata, and in response: 
selectinq a second version of the diqital content […], wherein the second version does not conflict with the patient medical characteristic;
the selected second digital format of the digital content
However, Ryan in the analogous art teaches:
determininq that a first digital format of the first version of the diqital content item conflicts with the […] medical status, and in response: (analyzing the patient’s progress of the care plan based on the patient’s age, grasp of the material and rate of progression of the care plan [0042]; substituting the existing care plan with a new care plan with prior content elements replaced with video content [0009], [0042]-[0043])
selectinq a second digital format of the diqital content item that does not conflict with the patient […] medical status (analyzing the patient’s progress of the care plan based on the patient’s age, grasp of the material and rate of progression of the care plan [0042]; substituting the existing care plan with a new care plan with prior content elements replaced with video content [0009], [0042]-[0043])
the selected second digital format of the digital content (substituting the existing care plan with a new care plan with prior content elements replaced with video content [0009], [0042]-[0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger and Sharad to include determining that a property of the first format of the digital item conflicts with the patient and selecting a second digital format of the digital content that does not conflict as taught by Ryan. By doing so, an intervention is made so that the patient attains full benefit of their care plan and optimally manage their disease (Ryan [0002], [0042]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dettinger, Sharad, Ryan, Morse and Amarasingham in further view of Bornhorst (US 2016/0162645 A1).  
Regarding claim 25, Dettinger, Sharad, Ryan, Morse and Amarasingham teach the method of claim 1 as described above.
Dettinger further teaches:
wherein the first digital format is a […] video (the care plan’s assigned task of reading an article can be replaced with a video [0052])
Dettinger does not teach:
the format is a portable document format (PDF)
However, Bornhorst in the analogous art teaches
the format is a portable document format (PDF) (the care plan in a portable document format (PDF) and is converted into a digital form [0129]-[0130])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger to include the format of a portable document format as taught by Bornhorst. The portable document format offers the advantage of a format that is suitable for electronic document exchange (Bornhorst [0129]-[0130]).

Response to Arguments
Regarding the rejection under 35 U.S.C. § 103 of Claims 1, 4-10, 13-14, 16-18, and 21, the Examiner has considered the Applicant’s arguments; however, as shown above, the cited portions of the references teach the newly amended features, and therefore the 103 rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686